 42DECISIONSOF NATIONALLABOR RELATIONS BOARDMallory Capacitor Company, A Division of P. R.Mallory&Co., Inc.and International Union ofElectrical,RadioandMachineWorkers,AFL-CIO. Case 9-CA-4250January 9, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn October 17, 1967, Trial Examiner LowellGoerlich issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in andwas engagingin certain unfair laborpractices in violation of the National Labor Rela-tionsAct, as amended, and recommending thatRespondent cease and desist therefrom and takecertain affirmative action, as set forth in the at-tached Trial Examiner's Decision. The Trial Ex-aminer also found that the Respondent had not en-gaged incertain other unfair labor practices allegedin the complaint and recommended dismissal as tothem. Thereafter, the General Counsel and theRespondent filed exceptions to the Trial Ex-aminer'sDecision and supporting briefs, and theRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.' The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in this case, and herebyadopts thefindings, conclusions,2 and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner and or-ders that the Respondent, Mallory Capacitor Com-pany, a Division of P. R. Mallory & Co., Inc.,Glasgow, Kentucky, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Trial Examiner's Decision.IGeneral Counsel contends that the Trial Examiner erred in grantingRespondent'smotion to strike the testimony of General Counsel's witnessFrank Crain because of General Counsel's refusal to produce, under Sec-tion 102.118 of the Board'sRules and Regulations,a statementgiven byCrain inconnection with the investigationof objectionsto an election con-ducted at this plant on December 29, 1966. Crain's testimony consistedof a statement that he had participated in election campaigns in this plant,and his identification of a letter,sent to Respondent,naming employeemembers of the union organizing committee.Respondent stipulated thatit had received this letter. As Crain's testimony would not effect the deci-sion reached herein, we find that General Counsel was not prejudiced bythe Trial Examiner's ruling.See The Borden Company,157 NLRB 1100,1101.2We do not agree with the Trial Examiner that the Board's finding in anbarlier proceeding,that the Respondent maintained a rule prohibiting sol-icitation and distribution of literature during nonwork time in nonworkareas of the plant in violation of Section 8(a)(1), isresjudicataon the issueof continued maintenance as alleged in the present proceeding.Howeversince there is outstanding against Respondent a Board Order to forthwithrescind the said rule, we find it unnecessary to determine this issue here.SeeFitzgerald Mills Corporation,139 NLRB 802, 803.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Trial Examiner: On charges filedby International Union of Electrical, Radio and MachineWorkers,AFL-CIO (herein called the Union), theGeneral Counsel of the National Labor Relations Board(herein called the Board), on behalf of the Board by theRegional Director of Region 9 on June 13, 1967,issueda complaint and notice of hearing in which MalloryCapacitor Company, a Division of P. R. Mallory & Co.,Inc.,wasnamedas the Respondent. It was alleged thatthe Respondent had engaged in and wasengaging in un-fair labor practices affecting commerce within the mean-ing of Section 8(a)(1) and (3) of the National Labor Rela-tionsAct, as amended (herein called the Act). TheRespondent filed timely answer denying that it had en-gaged in orwas engagingin the unfair labor practices al-leged.The case came on for hearing on August 23 and 24,1967, at Glasgow, Kentucky. Each party was afforded afull opportunity to be heard, to call,examine and cross-examine witnesses, to argue orally on the record, to sub-mit proposed findings of fact andconclusionsof law, andto file briefs. A brief was filed by theRespondent. IThe principalquestionbefore the Trial Examiner iswhether the Respondent discharged Darrel B. Van Meterand Linda Fay Brown on or about January 13, 1967, andFebruary 23, 1967, respectively, because of their sym-pathies for, membershipin, andactivities on behalf of theCharging Party and for the purpose of discouraging mem-bership in the Union.21While at the hearing the counsel for the General Counsel stated thatthe "General Counsel has no desire to argue orally,"but anticipated thesubmission of a brief;no brief from the General Counsel has beenreceivedby theTrial Examiner.The ChargingParty did notfile a brief.2 It was also alleged in the complaint that the Respondent violated Sec-tion 8(a)(1) of the Act by:promulgating,publishing,and distributing to its employees a hand-book containing an unlawful non-solicitation,non-distribution rulewhich was and is now maintained and enforcedwhich provides, interalia,as follows:Solicitations,collection of funds, selling among employees,pledges, subscriptions,circulation of petitions,distribution ofliterature,solicitation of memberships or similar activities are notallowed on company property.Special permission may begranted in certain instances of recognized charities.(Footnotes continued on following page)169 NLRB No. 5 MALLORY CAPACITOR COMPANYUpon the whole record, and upon his observation ofthe witnesses, the Trial Examiner makes the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a Delaware corporation engaged in themanufacture of capacitors in its plant at Glasgow, Ken-tucky. During the past 12 months, which is a representa-tive period, Respondent had a direct outflow, in interstatecommerce,of products valuedin excessof $50,000 whichit sold and shipped directly to points outside the State ofKentucky from its Glasgow, Kentucky,plant.The Trial Examiner finds, as is admitted by theRespondent, that at all times material herein, the Re-spondent was an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis now and has been at all times materialherein a labor organization within the meaning of Section2(6) and(7) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheTerminationof Employment of Darrel B. VanMeterDarrel B. Van Meter was first employed in August1965 as a maintenance and setup man at a starting rate of$1.35 per hour. About 3 or 4 months later, another em-ployee was hired for the same job starting at $1.75 perhour.Van Meter taught the new man the work. VanMeter was upset and aggravated by the fact that the ju-nior employee whom he had taught was paid more for thesame job. Van Meter thought it was unfair, and had madehis views known to his superiors.During the course of his employment, Van Meterasked for and obtained a series of wage increases. He hadgradually narrowed the gap in wages between himself andthe other maintenance and setup man until at the time hequit he was receiving "pretty close to" the same amountas the other employee. His last wage increase which hehad received prior to his termination was on November7, 1966. This increase brought his wage to $1.85 an hour.In December 1966 Van Meter asked for an additionalwage increase. Again around the first of January he askedfor a wage increase from his foreman, Sam Meador. VanMeter testified:`Iasked him if they turned my raise down, or ac-cepted it, whichever one it was and if he would let meknow about it because I was planning on quitting ifI didn't get it.Meador responded that he would find out and let himknow.(Footnotes continued from preceding page)InMallory Capacitor Company,162 NLRB 1404, the Boardheld thatthe foregoing language was violative of Section 8(a)(1) of the Act and or-dered the Respondent to "Forthwith rescind its existing rule against sol-icitation and distribution of literature as published in its employee hand-book to the extent that it prohibits employees from soliciting membershipin a union organization on its premises during nonworking time or fromdistributingunion literature during nonworking time in nonworkingareas."43The Respondent concedes that Van Meter was "activeon behalf of the Union and wore a union button." He hadsigned a union card and "gave out two or three buttons."When Van Meter arrived for work on January 13,1967, employees in his department were wearing unionbuttons. A short time later Van Meter noticed that theemployees had removed the buttons. About the sametime Foreman Meador appeared and told the employeesthat "there was going to be a shortage and that they wouldhave to let them go that night." Van Meter asked whetherhe was included in the group. Meador answered, "[N] ofnecessarily,"unlesshe wanted to leave. Van Meter saidthat he would stay, which was agreeable to Meador. Laterin the day Van Meter asked certain of the employees, oneof whom was Glenn Fudge, why they were not wearingunion buttons. While Van Meter was inquiring of Fudge,Fudge replaced his union button. At the time Van Meterobserved Meador "standing over there by the desk look-ing at [them]." Approximately a half hour later Meadorcalled Van Meter to "an isolated part of the plant" andtold him that he "understood they turned [his] raisedown and tonight would be a good night for [him] toquit."Van Meter responded that he "would give themtwo weeks notice when [he] did and when [he] decidedto quit." Van Meter described the remainder of the con-versation, ". . . he said `tonight is when you quit' and Isaid `you mean right now?' and he said, `right now,' andthen I asked him, I said, I asked him `you mean I don'teven get to finish the week up' and he said, `no,' and thenhe picked up the phone beside the desk and calledsomeplace and told them that that was it, and I said, `Idon't even have a way home, I ride with another em-ployee although I could call the wife' and he said, `well,I'll punch your card out and let you go call your wife' andas I was leaving he called to me and said, `I'll even gobetter than that, I'll put on your card that you gave twoweeks notice."'Van Meter proceeded toward thelunchroom to telephone his wife; Meador followed. VanMeter turned to him and asked "if it would be all right" ifhe told the lady he rode with thathe would be goinghome. Meador replied that he would see that she receivedthe message.Van Meter filed a claim for unemployment compensa-tion with the Division of Unemployment Insurance ofKentucky which was denied.3 Van Meter did not appeal.A transcript taken before an unemployment insuranceexaminer reveals that Van Meter testified:Imade the statement that if I didn't get my next raisethat was due I was planning on quitting, but I didn'tsay I was giving a date to quit.In regard to his conversation with Meador on the dayof his termination Van Meter testified before the unem-ployment insurance examiner:He taken me off to an isolated part of the plant andinformed me that my raise had been turned down. Isaid, well, I was planning on giving two weeks notice.And be said that won't be necessary, you can quitSince it appears that the Board has considered the rule and that an ap-propriate remedy would not differ from the remedy already imposed bythe Board, in this respect, the matter isres adjudicata3The findings were, "The claimant quit because his request for a raisewas denied. There was no violation of contract of hire. Therefore thevoluntary quitting was without good cause." 44DECISIONSOF NATIONALLABOR RELATIONS BOARDtonight.That was approximately ten minutes tillseven. It was on the second shift.The foregoing facts are drawn from Van Meter's un-contradicted and credited testimony.Meador was notcalled as a witness.In view of the Respondent's union animus' and the lackof any reasonable explanation as to why Van Meter wasabruptly senthome inthe middle of a shift after he hadbeen allowed to remain even though other employees hadbeen "let ... gohome early" because "there was going tobe a shortage," the Trial Examiner is of the opinion thatVan Meter's precipitous termination of employment wasmotivated by union considerations and was touched offby Meador's observation of employee Fudge's putting"his button back on" during the conversation with VanMeter.Moreover, it is reasonable to conclude thatMeador was well aware of the manner in which VanMeter would react if he were told that his requested wageincrease had been denied and that Meador used Van Me-ter'santicipated reaction as a pretext for ridding theRespondent's plant "pronto" of a union partisan. To thisend Meador's action in terminating the employment ofVan Meter was executed in such haste that Van Meterwas never actually given the chance to resign or fix thetime of his resignation. The decision in this regard wasmade only by Meador. The record as a whole, all of whichthe Trial Examiner has considered, clearly establishesthat the "real motive"5 for the Respondent's conductdetailed above was because of his union sympathies andfor the purpose of discouraging membership in a labor or-ganization.The Trial Examiner finds that by the discharge of Dar-rel B. Van Meter on January 13, 1967, the Respondentviolated Section 8(a)(3) of the Act.B.The Discharge of Linda Fay BrownOn July 18, 1966, the Respondent published a policyon absenteeism. The policy provided that when an em-ployee was absent for any reason on three occasions in 1calendar month or on four occasions within 2 consecutivecalendar months, he was to receive a written warning, andifwithin a 6-month period following the warning the em-ployee was again absent on three occasions within 1calendar month or four occasions within 2 consecutivecalendar months, he would be discharged. The policy alsoprovided that if an employee was absent for 3 consecutivedayswithout notifying the Company, he would bereleased. The only exceptions to the policy were when anemployee was on a paid vacation or paid holiday orgranted a leave of absence for pregnancy, jury duty, orforced military service. In the application of the policy, anoccasion of absence was construed as a period of con-tinued absence and could be a day or several consecutivedays of absence.Under the policy the Respondent's foremen had noauthority to excuse employee absences or waive the ab-senteeism policy. Jack Brenner, the plant manager,testified that the plant manager had only that authority."SeeMallory Capacitor Company,162 NLRB 1404.,"It is the 'true purpose'or 'real motive'in hiring orfiring that con-stitutes the test."Local 357, InternationalBrotherhood of Teamsters,etc. v. N.L.R.B.,365 U.S. 667, 675.According to Brenner, the policy had been waived in onlytwo cases in the past: once when the employee's absencewas due to her house burning down and another when theemployee had to take his daughter to Louisville for treat-ment of a deformed leg. Personal sickness of an employeehad never been considered a ground for a waiver. Any in-formation or recommendation concerning a particularemployee's circumstances which might warrant a waiverof the absenteeism policy came to Brenner's attentionthrough the plant superintendent, who would have accessto any such information through direct-line supervision.The foremen, who kept their own records of absentee-ism, were charged with the responsibility of initiating ac-tion under the policy. If a foreman failed to issue a warn-ing or failed to initiate the discharge of an employee whohad violated the policy, chances were he would escapethe consequences of his absenteeism since there was nomonitoring action by the personnel department.The absentee policy was in effect on February 23,1967, the date of Linda Fay Brown's discharge, andBrown was familiar with the policy. Moreover, theGeneral Counsel concedes that on the date of herdischarge Brown was in violation of the policy and wassubject to discharge thereunder.Brown worked for the Respondent for about 11 monthsas a roller. Her foreman was Dennie Gooden. TheRespondent admitted, ". . . she openly wore a button inthe plant just as she testified. We knew that she was ac-tive in the union. Her name was in one of the letters wegot."Brown passed out union leaflets, solicited em-ployees, and served on a "voluntary organizing commit-tee."On February 13, 1967, Brown and employee ClaraMay Puckett distributed union leaflets at the front stepsof the plant after work; Plant Superintendent Garrisondirected them to distribute the leaflets at the plant gaterather than on the front steps.When Brown arrived for work on February 23, 1967,Brown, at the request of her general foreman, Lloyd Dix-on, accompanied Dixon to the front office where sheremained seated while he went into Superintendent Gar-rison's office.Dixon remarked to Brown that she wasbeing "released for absenteeism" and that he did not wantto tell her that "out front" because he did not "think itwas any of their business."Dixon reappeared with a sheet of paper on which hepointed out Brown's absences. She responded that shehad a doctor's statement for the days that she was absent.He said "doctor's statements don't count." He added "Iguess you know the real reason we are releasing you."Brown said "..yes I guess you know I will filecharges.116Dixon left.Betty Williams, an employee of the personnel depart-ment, appeared and asked Brown whether she had been"told." Brown answered affirmatively and inquired abouther insurance. She was informed that it would be auto-matically dropped and that she could get a refund on heruniforms. Information was also given to her respectingher bonds. Upon the request of Brown, Williams obtained6Dixon's testimony was substantially the same as that of Brown exceptthat Dixon denied that he said, "I guess you know the real reason I amreleasing you" and "yes and I guess you know I will file charges." MALLORY CAPACITOR COMPANYBrown's check which she gave to her together with awarning slip.7 Brown showed the doctor's statements toWilliams.The conversation ended at this point andBrown went to the lunchroom, where she called hersister-in-law to come to get her.The "Summary of Employee Absenteeism" (July 18,1966, to April 15, 1967) prepared by the Respondent andoffered into evidence by the General Counsel disclosesa number of cases in which employees should havereceived warnings for absenteeism but were not warnedand several cases in which employees should have beendischarged as violators of the policy but were not. One ofthese latter employees was Clara May Puckett, who wasa member of the union organizing committee and wasidentified by Brown as the one who, with her, distributedunion literature on company property. Brown, accordingto the summary, should have received a warning inrespect to three occasions of absence in August, but didnot.After all parties had rested, the Respondent moved todismiss the complaint .9 While, as in the case ofMalloryCapacitor Company,163 NLRB 383, the circumstancessurrounding the discharge of Brown are of a suspiciousnature when considered in the light of the findings madeinMalloryCapacitorCompany,162NLRB 1404,nevertheless, based upon the criterion applied in 163NLRB 383, the Trial Examiner is of the opinion that theGeneral Counsel has not establisheda prima faciecasesupporting a violation of the Act in regard to thedischarge of Brown as alleged in the complaint. TheRespondent's motion to dismiss is granted in part and de-nied in part and the allegations in the complaint involvingBrown are dismissed.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operations setforth in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE RECOMMENDED REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices, it is recommended thatit cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It having been found that the Respondent unlawfullyterminated the employment of Darrel B. Van Meter, it isrecommended that the Respondent, in accordance withBoard policy,10 offer Darrel B. Van Meter immediate andfullreinstatement to his former or substantiallyequivalent position and without prejudice to his seniority9The warning slip entitled, "Avoid Verbal Orders," dated February22, 1967, disclosed the following language, "This warning is being givenbecause of of [sic] your absence on two separate occasions in Jan andFeb. Jan 9th & 10th & 19. Feb 6th & 22. This is your final warning Youare being released for absenteeism." The statement was signed by DGooden.8The doctor's statement from Lawrence P. Emberton, M.D., datedFebruary 22, 1967, noted, "Linda Brown made a call to my office today."45or other rights and privileges, and make him whole forany loss of earnings he may have suffered as a result ofthe discrimination against him by payment to him of asum of money equal to the amount he would have earnedfrom the date of his discriminatory separation from em-ployment to the date of an offer of reinstatement,'' lessnet earnings during said period to be computed on a quar-terly basis in the manner established by the Board in F.W. Woolworth Company, 90NLRB 289, and shall in-clude interest at the rate of 6 percent per annum to becomputed in the manner set forth inIsis Plumbing &HeatingCo., 138 NLRB 716.CONCLUSIONS OF LAW1.The Union is a labor organization within the mean-ing of the Act.2.TheRespondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act, and it will ef-fectuate the purposesof the Actfor jurisdiction to be ex-ercised herein.3.By unlawfully separating Darrel B.Van Meter fromemployment on January13, 1967, theRespondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) and(3) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase, it is recommended that Respondent, MalloryCapacitor Company, A Division of P. R. Mallory & Co.,Inc., Glasgow, Kentucky, its officers, agents, successors,and assigns, shall:1.Cease and desist from discouraging membership inthe International Union of Electrical, Radio and MachineWorkers, AFL-CIO, or any other labor organization bydiscriminatorily discharging any of its employees or dis-criminating in any other manner in respect to their hire ortenure of employment, or any term or condition of em-ployment.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Offer Darrel B. Van Meter immediate and full rein-statement to his former or substantially equivalent posi-tion, without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of pay whichmay have been incurred by reason of the Respondent'sdiscrimination against him in accordance with the recom-mendations set forth in the section of this Decision enti-tled "The Recommended Remedy."(b)Notify Darrel B. Van Meter if presently serving inthe Armed Forces of the United States of his right to fullreinstatement upon application in accordance with the9At the close of the General Counsel's case-in-chief the Respondentmoved to dismiss "each allegation of the complaint for the reason that theevidence presented in this case does not sustain the allegations for thecomplaint as a whole or in part of the individual allegations of the com-plaint."toSeeThe Rushton Company,158 NLRB 1730, fn. 2.31 Since the record is not clear as to when Van Meter would have quit,if at all, backpay is recommended for the entire backpay period. 46DECISIONS OF NATIONALSelective Service Act and the Universal Military Train-ing andService Act, as amended,after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards,personnelrecords and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its Glasgow, Kentucky, plant, copies of theattached notice marked "Appendix." 12 Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this RecommendedOrder, what steps have been taken to comply herewith.13IT IS FURTHERRECOMMENDEDthat the complaint bedismissed insofar as it alleges violations of the Act otherthan those found in this Decision.12 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."1s In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage union activity or mem-bership in the International Union of Electrical,Radio and Machine Workers, AFL-CIO, or anyother labor organization by discharging any of ouremployees.WE WILL offer Darrel B. Van Meter, whom weseparated from employment, full reinstatement to hisold job or a substantially equivalent job and we willpay him any loss of pay which he has sufferedbecause we treated him in this manner.MALLORY CAPACITOR COM-PANY, A DIVISION OF P. R.MALLORY & CO., INC.(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Federal OfficeBuilding, Room 2407, 550 Main Street, Cincinnati, Ohio45202, Telephone 6843686.